Judgment unanimously affirmed, with costs. No opinion. Present — Kelly, P. J., Rich, Manning, Young and Kapper, JJ. This court makes the following additional findings of fact: Add to the eleventh finding of fact contained in the judgment the following: That subsequent to the making of the final decree in the California action aforesaid, and prior to the commencement of this action, a valid and effectual common-law marriage was contracted between the parties to this action within the State of New York.